DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 01/22/2021 has been accepted and entered. Accordingly, No claims have been amended. 
Claims 64-83 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 8 to 16 of the Amendment filed 01/22/2021, with respect to claims 64-83, in conjunction with amendments “transmit, via the transceiver circuit at radio resource control (RRC) connection establishment with the network, an RRC message other than an RRC connection request message having a cause value field, the RRC message including at least one identifier which indicates if the mobile communication device is interested in receiving the MBMS service” has been fully considered and are persuasive. Therefore, rejections of claims 64-83 have been withdrawn.

Allowable Subject Matter
Claims 64-83 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “transmit, via the transceiver circuit at radio resource control (RRC) connection establishment with the network, an RRC message other than an RRC connection request message having a cause value field, the RRC message including at least one identifier which indicates if the mobile communication device is interested in receiving the MBMS service” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Kuo (U.S. Patent Application Publication No. US 2010/0315987 A1), which is directed to wireless communication system; and teaches that a processor CPU unit 108 receives a system information broadcast comprising MBMS information from a base station of a network system providing the MBMS via the transceiver circuit 114; determine, at least one MBMS service of interest to be made available within a MBMS Single Frequency Network (MBSFN) coverage area based on the system information broadcast; 
	Hu et al. (U.S. Patent Application Publication No. U.S Pub 2010/0080159 A1), which is directed to Long Term Evolution (LTE) system; and teaches that mobile user equipment UE 1000 comprises transceiver circuit e.g., receiving unit 1200, 1310 & 1320; the UE is at radio resource control (RRC) connection establishment with the network based on MBMS RB (Radio Bearer) configuration information and MBMS service scheduling information and, MBMS services occupy a large amount of radio 
	Vikberg et al. (U.S. Patent Application Publication No. U.S Pub 2010/0323663 A1), which is directed to Mobile Broadband communication system; and teaches that the RRC connection request message contains the Establishment Cause IE with the value “Registration” that is a cause value field and, the RRC message; 
	Yi et al. (U.S. Patent Application Publication No. U.S Pub 8228852 B2), which is directed to Universal Mobile Telecommunication system; and teaches that establishing an RRC connection with the UTRAN 520 and transmits an RRC connection setup complete message to the UTRAN, after the RRC connection has been established, UE 2 is in the RRC connected state and uses the RNTI instead of the initial UE identity; and  
	Hwang et al. (U.S. Patent Application Publication No. U.S Pub 2004/0147266 A1), which is directed to mobile communication system; and teaches that transceiver circuit of mobile station UE 410 is transmitting at radio resource control (RRC) connection new establishment cause with the RNC network; a new value of establishment cause IE i.e., a new value called “MBMS Service request” other than an RRC connection request message; the UE 410 mobile station is transmitting the initial UE identity which is indicating if the mobile communication device UE 410 is desired/ interested in receiving the MBMS service continuously and the identifier which indicates whether the UE 410 is desired/ interested in receiving the MBMS service continuously (para [0064] Fig.4-5).
transmit, via the transceiver circuit at radio resource control (RRC) connection establishment with the network, an RRC message other than an RRC connection request message having a cause value field, the RRC message including at least one identifier which indicates if the mobile communication device is interested in receiving the MBMS service” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414